Soule, J.
The defendant Malone, while held in custody, had a right to keep silence as to the crime with which he was charged, and all circumstances connected with it, and was not called upon to reply to or contradict any statements made in his hearing. No inference against him was warranted by his failure to deny the truth of what McDermott said to the officer. Commonwealth v. Kenney, 12 Met. 235. Commonwealth v. Walker, 13 Allen, 570. The conversation between the officer and McDermott was therefore inadmissible against Malone, and he was entitled to the ruling asked for. The learned judge who tried the case erred in submitting to the jury the question whether the silence of Malone was an admission of the truth of the answer of McDermott, and the entry must be

Exceptions sustained.